  Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 1 of 26




                EXHIBIT A
  TO DEFENDANT’S NOTICE OF ASSISTED FILING AND NON-OPPOSITION TO
PLAINTIFF’S REQUEST FOR EXTENSION OF TIME TO OPPOSE THE MOTION TO
                             DISMISS
                     Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 2 of 26


      -.,
          )
            J               b 20
           /.               u •' s.




       I
-7   -"-                                                  G+e..-     l>OD
           ··---f--=.~--=~;....=....,~~....:.w,:..._.:..;....;:=-,i,--=.""-=--~-=-=-----------,-----
,..._....
      '                                                     t.( l (.) -z.. -?c,J..t



                  . Re_._
                                      Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 3 of 26




                                                                 u- :
;· ~'-- --------··--t-----::---e-------------------=--=--=------;.__
                                                                                                         '.'·
,.   -   ___ _.,._..       __ --
         ;·... \ •. j, ... ,..   ..
              Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 4 of 26




                                                                                                      ..
                                                                                                    •;.




                                                                               '"llC)                                 .,
                                                                                                                    ./
                                                                               -<T"li




                                                                    I )
                                                                   rn          >



                                               ,,




                                                                                                    ~·
                                                                  _,1w,- • •




                                                                               ,   l   ._ ·~1 iii

      APR- 1 7 202D
              I.




Bv
No.
                                                                                                    ·-~    __   .--....,...,.. .....
                                                                                                                                                                   ·-= -
                       .
                                                                                                                                  -    :       -    ~-- -   --:S                                                                                                                 ~   .....    ~

                                           Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 5 of 26                                                                                                                                                                                            ''
                   .                                                                       CORCORAN STATE PRISON                                                                                                                                                                                       I
                                                                                           LA\..' LIBRARY-313-YARD                                                                                                                                                                                     I
                                                                                                                                                                                                                                                               -. -
                                                                                                                                                                                           r--..:i,,..                                     =:.            - ',.:,                                      j
        STJE OF CALIFOR~IA                                                                                                                                     QEPARTMENT OF CORRECTIONS ANb REHABIUTATION                                                                                        . i
        INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE"
        CD?R22 {.10/09)                .         .   .   -                                         - .
                                                                                                                                                                                                                                      ..         ••   L       ~-        -                    : . iI
                                                                                                                                                                                                                                                                                                   -1
           !SECTION A: INMATE/PAROLEE REQUEST                                                                                                                                                                                                                                                          I


           rAME (Print):. !LAST NAME}                                              (FIRST NAM!:)                            CDC NUMBER,                                    SIGNAT\JRE:
                                                                                                                                                                                                                                 ..   ..                                                               l
                                                                                                                                                                                                                                                                                                       I
                                                             I
                                                                                                                                                                                                                                                                   "
                    Saddozai                                               Shikeb                                             AY15.90
                                                                                                                                                              ~


                                                                                                                                                                           Shike!) Saddozai-
           bUSlNGJBED ~UMBER:
           1        Sp-3B01-227L
                                                             ASSIGNMENT:
                                                                                                                        HOURS FROM_ _. TO_.___
                                                                                                                                                                           lO?lC   p.E. MAl_l, CO~DITTON OF CONFl!iEMENTIPAROL.E; eTC.J:!

                                                                                                                                                                       DENL\L OF LAW LIBRARY
                                                                                                                                                                                                                                                                                                       Il
                                                                                                                                                                                                                                                                                                       '
           fl.EARlYSTATETHEseRviceoRITEM REouEsrEooRREAsoNF0~1NTERviEw:                                        ATTN: ( seven th-NOTICE)-CSP- 3 B_.:Yard-LAW LIBRARi
           I                    .                            •     .                       .                        ~                                                          .         .. .            ..                       .        .              .                                            !
         0~ March-: 16. to Aor11-·9, 2020, no law library access and resources has been afforded !
         tbI me
              ..
                  trnon mv  •
                               requests~neected to prosecute mv               :,
                                                                                 active. court deacili:nes/anneals/-
                                                                                                     . ·•      . . . - =. . - .
                                                                                                                                   j                                                                                                                                    ~                              !

         c~mplaints/pleadin2.s, etc. ;on f ollowing-U .S ;D. C.; Northern Di:5 t. Court, Case Nos.· 1
         18-05558/18-0404 7 / l 8-04511/18-ori37/ ?al so for. F:astern Dist. r.onrt-Case Ne. 1 : 20-c.J
         Ob358 ... JL1'. INFORMATION CAN BE LOCATED ON COURT DATA BASE. P·lease p:r:o~id:f=: Pl ~a·cli n-g-                                                                                                                                                                                            1
         pap P r ( ?n)_ 3 f .Pga J -_1'-ian i 1 :-:i-Enve 1 opec: (,; ), pho_t-o-cnpj e.::: -of CQNEIDPNTI AT LFt;AL-DOCS.         i

          ME'ni~D OF DELIVERY(CHECK APPROPRIATE BOX, **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED ** SEE~ATTACHMEN1
          o SENTIBROUGHMAIL: ADDRESSEDTO: CSP-3B-YARD-LAt~ LIBRARY                                        DATEMAU,ED;,04, 091' 20. J
           p,-6ELIVEREDTOSTAFF(STAFFTOCOMPLETEBO]';BE!-,OWANDGIVEGQLDENRODCOPYTOINMATEIPARQ~EE):                                                                                                                  ,    ,   ·-1 ,                          • -.                                         !
           RECEIVED BY; PRINT STAfFNAME:-                                          Dl>.TE:.                                 SIGNAT\JRE:                                                                  fORWARDEDro AHOTIIER STAfF1 -.                                                                    f
                            '·/ , I
                                    ' ! [\•J:,                                        ,.
                                                                                      l
                                                                                               J"I / }    ~
                                                                                                         ,~   "•c
                                                                                                                        -       -~         •
                                                                                                                                               ---..,_.,,.,._~
                                                                                                                                               .,.,,---
                                                                                                                                                             ---
                                                                                                                                                        ~:..C..,,-)
                                                                                                                                                                                                         (CJRct!;_ Q,'Et
                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                             ~~_--_.no                                                                     f
                                                                                                                                                                                                                                                                                 ·-·               .. j
           lF FORWARDED-TO WHOM:                                                                                            DAIE OELlVElEDIMAIL.Ell:.                                                                                                                                                   j
           CSP-3B-YARD-LA~ LIBRARY FAC1LI1Y                                                                                   04-09-2020                                                                                                                                                               1

           ~ECTION B: STAFF RESPONSE
                                                                                   DAT!;:                               SIGNATURE:                                                                       Oi,TI: RETURNED,.                                                                             I
                                                                                                                                                                                                                                                                                                       J
                                                                                                                                                                                                                                                                                                       'I
                                                                                                                                                                                                                                                                                                       lI
                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                       r
           ·1
                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                       !
               I
          -j
               j            .                                              .   .

           SECTION C: REQUEST FOR SUPERVISOR REVIEW
          PR,bvmE REASONwi!Y YOU DISAGREE WITH STAFF flllSPQNSE AND FORWARD TO RESPONDENT'SSUI'IiRV!SOR JN PERSON OR' BY U~ MAIL KEH FINAL CANARY
          CQPY.                                                                                                                                                                                                              .                                                                     .    /
               1                                                                                                                                                                                                                                                                                        I
               L .                                                                                                                                                                                                                                                                                     l
               l -
                !

               !. .
                   I                                                                                                                                                                                                                                                                                   J
                                                                                                                                                                                                                                                                   ''       ..   ,                     -1
                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                       't
                   I
                                                                                                                                                                                                                                                                                                       !
          SECTION D: "SUPERVISOR'S REVIEW
                                                                                      DAf8
                                                                                                                        I
                                                                                                                        SIONA~RE:
                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                       lI

                                                                                                                                                                                                                                                                                              "    .~
;   .
I                                                                                                                                                                                                                                                                                                      J
                   i .
                                                                                                                                                                                                                                                                                                   -.J
                                                                                                                                                                                                                                                      ·-;:··
                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                  -j
                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                       lI
                                                                                                                                                                                                                                                                                               • "l

                           Distribution: Qriqlnal - Return to Inmate/Parolee: Canarv - lnmateJParolee's 2nct·coov: Pink - Stafr"Members Caov: Gnldenrnrt - lnm·;,,,.JP~m1,,-.,•,s-1,,, C-.niw
                              Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 6 of 26

ST~TE        OF CALIFOR.'JIA
                                                                                                                                                                               D                                       DEPARn,IENT OF CORRECTIONS
CDF 7362 (Rev. 03/04)                                     HEALTH CARE SERVICES REQUEST FORM
                                                                   PART I: TO BE COMPLETED BY THE PATIENT
   i                                                       A fee of $5.00 may be charged to your trust account/or.each health care visit.
   I                          If you believe this is an urgenUemergent health care need, contact the correctional officer on duty.
RJ,i:QUEST FOR:                                     MEDICAL [:;I                        MENTAL HEALTH O                                                         DENTAL O                                     MEDICATION REFILL 0
NAME                                                                                     CDC. NUMBER                                                                                           HOUSING
   I
                   Shikeb                  Saddozs..!.
                                                                                         I AY1590                                                                                               CSP-3B01-227L
  I
PATIENT SIGNATURE                                                                                                                                                                              DATE
    I
   1               Shikeb                   Saddozai                                                                                                                                           04-09-2020.
REASON YOU ARE REQUESTING HEALTH CARE SERVICES. (Describe Your Health Problem And How LongYou Have'Had
T~e Problem) In i uries I sustained on Harch-19 ~ 2020. while in Administra ti Ve-See.re.a-
!'! ~    i on - tr n i r ( h <:: O ) .. 1,Hl ":'{-1 ? ~ 1 . ; f n "i 1 "'ri t o h,r> t r A ~ t e rl • ri Cl r ; mm A r11 a ·t R r1 oc t ~ t' a t t t.~ n t i .on
n ... n...,.;..;,.,,; rp.-•,lt-ir:9ir,.-.n~nln:;,-nnir. nHmhT:,:,.qc:.mnb1')-ii·,;,ir;')n:'Jirmi::-nt-.c:.tomvw1""~r.;t.
ti~nrls, J o~Pr                      hRc."k" ~~hou 1 de-.,..~. i~1 .arJc!·i ti c1n to sk inh·.ash-{ n f~c.tions. for wnich dela•
    . . ' 1 nr ('_~.-,:,
 I f•i:.niA                                 ·               • ·                ,. _                  , A.:-U-o.rr1c.ersaan1..eu me r..1er1i; al
                                          hi:!~ PY,:ft'"P,,-.r•r:ttP.!1 ('"r>::-vl1?"ir;n~ ~~1ffpr.:>n.~-~-- .... ~-- fJ ~1-.-~, .• ) - - 1 - ~ ~,. .,.J1 timt
 NOTE: IF THE PATIENT IS UNABLE TO CO,HPLETE THE FORA,!, A HEALTH CARE STAFFli,fiiiBi£lHAL£ COAfPLETE-THE-FORM-Olt
 BEHALF OF THE PATIENT AND DATE AND SIGN THE FORM
                                           PART III: TO BE COMPLETED AFTER PATIENT'S APPOINTMENT
 D Visit is not exempt from $5.00 copayment. (Send pink copy to Inmate Trust Office.)
                                            .,                                                                                                                        .J
              II
                                      'I        i   ,J
                                                                           ''-·~
                                                                                                  .                     ......                               I\
                                                                           '{±,~                                                                             ..-
                                                                                                                             ,I.
                                                                                                                                                                                                                                                                             "-
                                                                                                                                "
                                                                                                                                "-'
                                                                                                                                                                                                         .
                                                                                                                    z




                                                                                                                                                                                                                 • ~.
                                                                                                                           I}
                                                                                                                                             '
                                                     ~                                    ·"                                                                                                                 ;
        '}                             !
                                                                           ,                            '7
                                                                                                                                                                                                                                     '._.
                                                                                          ....
                                                                                          "'1'<
                                                                                                  :'
                                            I                                            -~"'·
                                                                                                                        --                                                                           I

                                                                                                                                                                                                                         L-                                                  ~
                                                                                                                                                                                                                                                                                  -~
                                                                                                                                                                                                         II
                                                                                                                                                                                                         I               .s                                                 ·"
                                                                                                                                                        II'
                                                                                                                                                            '                                                                                                                     I

                                                                                                                                                                                                                                                    "ll'W
                                                                                                                                                                     "             ...                   "-'
                                                                                                                                                                                  .L
                                                                                                                                        .,               I!,
                                                                                                                                                                    u
                                                                                                                                                                                                                 ,,i
                                                                                                                                                                                                                                                         ".I.     '[



                                                                                                                                                    .     ,;•
                                                                                                                                                                                                                   M                              ._,
                                                                                                                                                         (~
                                                                                                                                                        ~~
                                                                                                                                                                      I                   I,   [,                      -       "'
                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                      ii          ,,                        ,:
                                                                                                                                                                                                                                                                                  "
                                                                                                                                                         ,",'                                                                                                               "
                         1l
                               ?,
                                     :,    I.!-                                                                                                                                                                               I'\      .~                        ,i-              .
                                           II
                               I":
                                                                                                                                                                                                Ir                            :J<,   w..
                                                                                                                                                                                                                               11      'r     ~
                    .-

                                           -
                                           ~~                                                                                                                                                                                            .~        o•




                                                                                                                                                         1€~-
                                                                                                                                                                                                                                                   :::


                                                                                                                                                                                                                                                          E
                                     ~


                                           ',
                                                                                                                                             ....                                              ...       II                          ·~           II
                                                                                                                                                                                                                  ·1
                                                                                                                                                                                                'I
                                                                                                                                                                                                                                                  ·~
        I • ',{                                                                                                                              JI,
                                           i!
                                                                                                  rt    )I

                                                                                                                    ·-~-                         ~
                                                                                                                                                                                               It                      ,..
                                                                                                                                                                                                                                     "rr
                                                                                                              ·-
                                                                                                                                                                                                                                                  .,
                                                                                            -
                                                                                                                                                          •• •                                                                                                               .
                                                                                                                                    '                                                          II.
    ,,                                                                                                       Iii:   ;w                                                                          ~                        .L
                                                                                                                                                                                                                                                                !:'.~
                                                                                             ~
                                                                                                                    ·14:                                  II                                    Ii                                                                                "
                                                                                                                                                                                                                                                                                  '
                                                                                                                            ;t
                                                                                                                                                                   1.1,
                                                                                                                                                                                       ·ni;.   t~
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                   ·=-
                                                                                                   t•
                                                                                                  'TTU.I.
                                                                                                                                l
                                                                                                                                                 "' ''                                                                                 l\

                                                                               _,,,.,




                                                                                                                                                                                                                                                         •
                                     r!'   J                              I/
                                     I!    :J •·                          :.·~                                                                                                                                                        'l

                                                                                                                                                                                                                                      .
co17362 (Rev. 03/04)                                     OriginJl - Unit Health Record     Y~Jlow • Inmate (if copJymect applicable)                                       Pink - Inmate Trust Office (if copaymentapplicablej
                                                                                                                                                                                                                                     ~

                                                                                                                                                                                                                                                                        --
                                                                                                                                                                                                                                                            Gold - Inmate
                               ---;:_   ··-:-' "~ "   s   '   --.      ' -".      ~ .....   -




                                                                    Case 5:18-cv-05558-BLF Document 37-1 Filed                     ,_• '. . ~-·. -:-:~·_: ;-.~, -~~o;t,; ~::-" -~~- ~:-:·~::{-:':;
                                                                                                             ,J•_ ,,:::•. ~-.,c,. ~~'~.:·::~--~\:·,;• ,/~~,~~~- :- ~---·~,-~~
                                                                                                                  04/20/20 Page 7 of 26                                                                                                                                                                                                                                                                  ~ 1}-~-.

                                                                                                                                                           ;i~g3~l;is~mr1?~CORCORr ':, i{i·· / }.~_:: . ':
                              c..l .;/_.



                             . -~ -
                                                                           .. .
                    -STA~bFtALIFORNIA 1 ' -__. - : - · · , · _ : ' , ,---_·· <,-'' ... _··'_.. ~-                                                                                                                                 ·a;.           :. DEPARTMENTOFCORRECTIONSANDREHA.B!UTATION                                                                                                                             :·\
                    ;jN~ATE;f~ARQL7ERE_QUE~TF9-~~NtER~l~W,)T_E.MC?_R~_El':VIC~_-,
                                                                                                      <,}-t~?~:k\-~.
                                                                                                                                                                                                                     -t-·                - -. -.        - -_-, .. _._:-:,,;:;;_,_;--.~-. ..                                                                    -          -


r
                    .-c~-{~2<1.010:~:/ :· -\;-·-~_-?:t~~_/';:-,~,,-:_:-__·/~\:·"---·~.---.                                                                                                                                                  :~/~~-                                     ,.,                                                             w-,,
                      ~    ~ECTIONA-:;INMATE/PARf.J-L~~~R,,~_guEsT·,. ···~·-.                                                                                                                ·.T             ~    ' ~ .... _,                ;·~,;.:                                         .. , .. _r;F~.~-d;:J            ...   r,< .. ~:~ .. ---.·,,:
t··

f        ~            ; -~raf~:~]lt~:~'~_?'.:;·:)).~/ft,i#;e:~E;)/:?~~,~-<:: ;;;~;(i-'l('.~?/·; ~~~~:~i~i;\~idd~t;i:-                                                                                                                                                                                                                                      r' /\;.~ :--'': -~:. "''.

L: ~ __ :, IJt_soupa~-""'3EOBNIIO/JB1~~-~-.;,2_"2:_7·_'_-_·L··__ ,.~._' ___ ·_'.'_I·, ·_AS,lfG-7__·~-E~_·'_-_:_'_-_.-"__•
1~                     KJ                                                                      HA_ZA~I?PU~(c¢ii>quA~T~R~ <:- -_ ·
                                                                                                          ·I -_                                           _,
                                                                                                                                                                               •.
                                                                                                                                                                                    . "'!          _,
                                                                                                                                                                                                                      ., :·· '
                                                                                                                                                                                                                  ,~~uRsra~~1~ r0~
                                                                                                                                                                                                                                     •• •                     TOPIC_(LE._!.IAt_L, Cr;JND(T!ON OFCONFlN_EIIE!tTll'AltOLE,_ETC.f:, . •                                                                     ,', ·: - , ..    ,;




         _ .. -_~7Y 5~AT~~-~~r~~~R-~~L-·~~UE~fE0 ~:~RE.AS0~1:0!{'tffER,,EWAtTN-~ csP-wARDEN~_KENT--ct.Aiuf~ :·:on~~1Jii:cn~2-G'/·.~-~ -_.                                                                                                                                                                                                                                                                                  1

             _2¢120,Hpusing-..:.Uni t :officer(s) ,flssig·ned me to damaged/haza~dou~ cell':qtiarters~. .
                      ,3l;l01-227L 1 ktJ!$~_w:as;uhi.nhabi taole;floo4~d with eontamiil~ted-mol<:l,,riist,debrls.; -                                                                                                                                                                                                                                                                                                      1

                      :water~,
                       ,
                               opviou·s by ho~les/ceiling-lea':ks,; especiall~i over 'elec·trtca1 _ar~as ;kne1o;( · ~~. -
                                                                                                                  . '     •• 1


                       woulabe   haz~rdous;:t'omy'health/weltfare/s~"t_ety·,&\fOrcea me £0-:remaf'ii;tepeatedly
                     ,;ci'eaning; COlitaminati'on witfrout{supplies ;·with my:pe·rsonal stai'e·,1s-sue·dclo£hing, . i
{                        -J .· ...te navingtso-fa'.Ja-tlable
                      -d~spi                 :. .. ·.:.:--• ; -. ... , •o: --- ---~--,-Ie-s_s·'und'amaged-cell!q.uar·ters',on:·t.iiitt                            ~~Pie'as~i reciify . .
                                                                                         .,,•· ,•· • ·• •. ,_ - . • ,, -_-,· .: •.. ·- -- ·,· - ... ·-,~;-- ,: ..'~. ···~.--· , - .                                                                                                                                                                                                 ·,-~OJ,
                                                                                                                                                                                                                                                                                                                                                                                                                         ·'
                          ,\/ITT1-l0D ~I" DELIVERY c?~'ci<N!~?iRL~:~E!,~OK) *~NO RE~EIPT~WILL B.f PRO~ll,fP\If I:EQ~ST Js):~JLlj:~'.*'t-,_: ,- _, -'.                            __ ·. '-\ :;· · ,_
                       ffiENTrnt9uo~_MAJr.,~-:~}??~E-~fEQT?;-~~P ...wAR!)Et~"'.'KENJ "CLAR~ -·. __. ":- :::·- _ ..                                      ~"';rf(&JAir,~p~ t_o_~ ?q2o                                                                                    "o .. _ •             ;'

                          qJ D._Ef..JVE!'-EDTOSTAF5-tSl'~F~°.\:'Oo:(PL"E!Eil9XBELOWANDG!VEGvLDI;NRODCO!'.YTO_IN~IATE/PAROlEE):                                                                                                                                   .,_' -                    ".>-: ::... :- 7          >.t~                  0
                                                                                                                                                                                                                                                                                                                                                •      ;   /       .,._       ~      '{           :L';,-

                          I6)~ Fr:-;~·4~f~'.//¥f~
                          RfC~ BY: PRit.iT STAFF N~E: "-:.                                  _ ~- _,,               •         • ...          ~L..




                                                                                                                                                                    -+6 ,._.~'t,
                                                                                                                                                                                                   • -            Sl;J_~TU.RE:

                                                                                                                                                                                                                  .·Y\..,
                                                                                                                                                                                                                                            ~ ·· ....            ,_. - - "'

                                                                                                                                                                                                                                                                               .,._: _            .
                                                                                                                                                                                                                                                                                                      FORWARDED TOJLHDTHER STAFF? - - • '--

                                                                                                                                                                                                                                                                                                      ;;l~C~ 6~;;.:_~~t                                    - ..
                          .~,~~-R~Y~D~~TO -~~~:: _ ~- -,:'_,                           ~~ .- ._.;/\-;'~-- -                          -~ -~".    ,_ ~-      _~- ·•    . - ..            '    ~· ~ ",.              DttE DEU'iER.ED.IJMllEt: .;- \~ _.      -
                                                                                                                                                                                                                                                                ._t
                                                                                                                                                                                                                                                                                                  : "McT!!OD Cf DELIVERY,· •

                                                                                                                                                                                                                                                                                                      (c.'1RC;~(ONE) Ill P~N
                          _asr-WARDEN~K.~N'f.)C~RK/ :CORCORAN-,_ ·.;. AJlti1~-10.;_2_o20.-                                                                                                                                                                                                               J-   -,:   • • --

                                                                                                                                                                                                                                                                                                                      ::.·         ....
                                                                                                                                                                                                                                                                                                                                          ·•




                                                                                                                                     · -."'.,      • . : DATE:                                                                                                                                                                                                      -     ....          '
                                                                                                                                          ·····-·                                                                                                                                                                                                          '       -
                                                                                                                                                                                                                                                                                                                      ...- -;~                  .                                                                        -J
                                                                                                                                                                                                                                                                                                                     ·-
                                                                                                                                                                                                                                                                                                                     :..:.   ~;:
                                                                                                                                                                                                                                                                                                                                   ~      ~-
                                                                                                                                                                                                                                                                                                                                          • . . . .L
                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                  .;    r   ~   :..•   •



                                                                                                                                       -.
                                                                                                - -••-........      -J                                                                                                                                                                                                                                                                  !,.....           ...
                                                                                                      ..:. ~     --..- -_.     -                                                                                                                                                                                                                                                    ~       r      ;'•   ~

                                                                                                                              :~ ''f. ·- -                                                                                                                             ._...    -
                                                                                                                                                                                                                                    . ..,
                            I - . ..                                                                                                                                                                                                                                                                                                                                r     I        ... -.       ~.,      "


                                                                    .,;~    .
                                                                           ·,.·
                                                                                                  I      '         ";_                                    ."'\:
                                                                                                                                                                         - .... 1,-•·:··
                                                                               -~-




                                                                                                                              ~f -~ .". :..~
                                                                                                                                                                                           ...., • •     i




                                                  ·~"''

                                                                                                                                                                              ,- .,~       •, L••.~ ;        ·~




                                                              ..•
                                                                '
    h.-:•'

r:t,-..
'    ;:_":'~~   -                                                                                                                                                                                                                                                                                                                                                             "-        -         :0,:
                                                                                          ~-·
                   Case   5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 8 of 26

                                                                                          ~-
CORCORAN STATE PRISON
                                                           CORCORAN                     U.S.POSTAGE»PITNEYBOWES
         '5 \-ii\le.,b WAD™
NAME

CDCR NUMBER

HOUSING    3B O I
                 A-Y \ 5 q, D
                                                           STATE PRISON


                                                                             •
                                                                                          --
                                                                                        ZIP 93212
                                                                                        02 1VV
                                                                                                    $ 000 • 500
                                                                                        0001386349APR 14 2020

PO BOX     3L\ b \
CORCORAN, CA 93212




STATE PRISON
GENERATED MAIL
                                    9·: l   · -:::.::• .-..-....-.
Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 9 of 26




   .,\,·'
      ;




            ii   : ;                                  l iI
            l i !I     !ii   l 11 \   i Iii j
                                 ••••••         ;1·


                                                      I   I
  Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 10 of 26




                 EXHIBIT B
  TO DEFENDANT’S NOTICE OF ASSISTED FILING AND NON-OPPOSITION TO
PLAINTIFF’S REQUEST FOR EXTENSION OF TIME TO OPPOSE THE MOTION TO
                             DISMISS
                          Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 11 of 26
State of California                                                                     Department of Corrections and Rehabilitation



Memorandum
Date:          April 7, 2020

To:           Associate Director, Division of Adult Institutions
              Wardens



Subject:       REVISED COVID-19 MANDATORY 14-DAY MODIFIED PROGRAM

              The California Department of Corrections and Rehabilitation’s priority is to protect the
              health and well-being of our staff and the offender population as well as providing a safe
              environment. The purpose of the memorandum is to reduce staff and inmate exposure to
              the coronavirus (COVID-19) by increasing more restrictive measures.

              Effective Wednesday, April 8, 2020, all institutions will implement a mandatory 14-day
              modified program. Each institution will be responsible for either creating or amending their
              current Program Status Report taking all of the following information into consideration:

                      •    The entire institution will be affected, except for Restricted Housing Units,
                           Correctional Treatment Centers, and Psychiatric Inpatient Programs, etc.
                      •    Movement will be via escort - maintain increased social distancing unless security
                           would dictate otherwise (i.e. Administrative Segregation Unit placement).
                           Movement will be in such a fashion as to not mix inmates from one housing unit with
                           another housing unit.
                      •    Feeding – Cell feeding or one housing unit at a time, maintaining social distancing and
                           disinfecting tables between each use
                      •    Ducats – priority only – includes mental health groups and individual clinical contacts
                      •    Visiting – none
                      •    Family visiting – none
                      •    Legal visits – urgent/emergency, via telephone or video conference where available.
                           Board of Parole Hearings will continue with attorney contacts as required
                      •    Workers – critical and porters
                      •    Showers – maintain distancing and disinfect between each use
                      •    Health care services - conduct rounds in housing units
                      •    Medication(s) distribution – Wardens, please work with your CEO’s to establish a
                           process, recommend if cell feeding, medication line is conducted within the unit. If
                           doing controlled feeding within the dining halls, utilize medication windows on the
                           yard
                      •    Law Library – PLU or paging option while maintaining social distancing in library
                      •    Dayroom – numbers need to be reduced to allow for increased social distancing
                           which may result in no dayroom activities if unable to maintain social distancing
                           numbers to accommodate showers and phones
     Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 12 of 26
Associate Director, Division of Adult Institutions
Wardens
Page 2


   •   Recreation - One housing unit/dorm at a time
   •   Canteen is permitted – if unable to accommodate during scheduled yard time
       facilitate delivery method
   •   Packages are permitted
   •   Phone calls are permitted - disinfect between each use
   •   Religious programs shall be cell front or deliver materials to housing unit/dorm/cells
   •   Educational materials to be provided either cell front or to dorm
   •   Request for Health Care Services Forms, CDCR-Form 7362, will be distributed and
       picked up in the housing units by staff

During this time, I would like to see our Community Resource Managers and Education
Department facilitate the delivery of increased games, program materials, reading books, or
other items to the housing units. Housing unit/dorm officers and supervisors are expected
to conduct additional rounds and spot checks of inmates in an effort to reduce self-harm
and/or suicide attempts.

All institutions will be required to provide a copy of their Program Status Report, Part-A, to
their respective Associate Director each day for this 14-day period. Institutions are expected
to brief staff and inmate advisory committees on this directive as this modified program is
currently only slated to be in effect for 14-days, through April 21, 2020.

During the past couple of weeks there have been some best practices coming forward that I
would like to see implemented or considered such as placing markers on the ground in six
foot intervals as a reminder for staff and inmates to maintain social distancing, and the
placement of acrylic glass (e.g. Plexiglas) at staff entrances as a barrier between the screener
and the person entering the prison.

Thank you for you continued efforts in managing this COVID-19 event. If you have any
additional questions, please contact your respective Associate Director.




CONNIE GIPSON
Director
Division of Adult Institutions

cc: Kimberly Seibel
    Patrice Davis
    Justin Penney
  Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 13 of 26




                 EXHIBIT C
  TO DEFENDANT’S NOTICE OF ASSISTED FILING AND NON-OPPOSITION TO
PLAINTIFF’S REQUEST FOR EXTENSION OF TIME TO OPPOSE THE MOTION TO
                             DISMISS
                 Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 14 of 26

4/17/2020                                                     COVID-19 Preparedness Information - CDCR


       COVID-19 Preparedness
       April 15, 2020 update:

       Please see today’s update on CDCR and CCHCS COVID-19 preparedness and response.
             As of April 15, 2020, there are 69 incarcerated persons who have tested positive for COVID-19. See the CDCR and CCHCS Patient
             Testing Tracker (https://www.cdcr.ca.gov/covid19/population-status-tracking/) for the latest testing and case information for
             the incarcerated population.
             There are currently 81 CDCR/CCHCS employees who have tested positive for COVID-19. See the CDCR/CCHCS COVID-19
             Employee Status webpage (https://www.cdcr.ca.gov/covid19/cdcr-cchcs-covid-19-status/) for a breakdown by location.


             CDCR and CCHCS are requiring the use of cloth face coverings for both staff and the incarcerated population. While staff are
             allowed to bring in their own masks to wear while performing any duties on institutional grounds, all staff and members of the
             incarcerated population are being provided at least two California Prison Industry Authority (CALPIA) reusable cloth barrier
             masks. The incarcerated population will be required to wear the CALPIA masks during the following activities:
                   Any situation that requires movement outside of cell or while in a dorm setting.
                   During interactions with other members of the incarcerated population such as yard time and canteen services.
                   Movement to/from health care appointments.
                   Movement to/from medication administration areas.


             On April 14, Governor Newsom signed an Executive Order (https://www.gov.ca.gov/2020/04/14/governor-newsom-signs-
             executive-order-on-division-of-juvenile-justice-discharge-and-reentry-process/) addressing the release and reentry process at the
             Division of Juvenile Justice (DJJ) so that youth may be discharged safely and quickly. The executive order calls for all discharge
             and reentry hearings to be held via videoconference to minimize the youth’s and other participants’ exposure to COVID-19.
             Additionally, noti cation given to county probation departments, the court in the county of commitment, and the youth’s legal
             counsel will be shortened from 60 days to 30 days before holding a discharge consideration hearing held by the Board of
             Juvenile Hearings (BJH). The order also allows for reentry consideration hearings—normally held in the county court—to take
             place at the DJJ facility where the youth are housed. This new timeframe does not impact victim noti cation, as they already
             receive a 30-day notice. Victims and victim representatives will be able to participate in the videoconference hearings.



       (para español, haga clic aquí (https://www.cdcr.ca.gov/covid19/preparacion-covid-19/). Las
       traducciones al español se proporcionan dentro de las 24 horas de una actualización)

       Executives and staff at CDCR and CCHCS are working closely with infectious disease control experts
       to minimize the impact of COVID-19 on our operations. To ensure we are ready to immediately
       respond to any COVID-19 related incident, CDCR and CCHCS activated the Department Operations
       Center (DOC) in order to be fully prepared to respond to any departmental impacts resulting from
       COVID-19.

       CDCR and CCHCS are dedicated to the safety of everyone who lives in, works in, and visits our state
       prisons. We have longstanding outbreak management plans in place to address communicable
       disease outbreaks such as in uenza, measles, mumps, norovirus, and varicella, as well as
       preparedness procedures to address a variety of medical emergencies and natural disasters.

       Public safety is our top priority, as is the health of our community. CDCR and CCHCS have worked
       diligently to make unprecedented changes to its operations to address the COVID-19 emergency and
       to protect all those who live and work in our institutions. We have successfully implemented an
       expedited transition to parole of 3,500 inmates to increase space within our institutions statewide.
       We continue to take additional precautions and actions as well, including suspending intake from
       county jails, reducing the density in dorms, verbal and temperature screening of all those entering
       state prisons, providing masks and hand sanitizer to all staff and the incarcerated population, and
       suspending in-person visiting and volunteering.

       BELOW IS AN OVERVIEW OF STEPS WE ARE TAKING REGARDING COVID-19
https://www.cdcr.ca.gov/covid19/                                                                                                                  1/13
                 Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 15 of 26

4/17/2020                                         COVID-19 Preparedness Information - CDCR

       Modi ed Program

       Effective April 8, 2020, all CDCR adult institutions will implement a mandatory 14-day modi ed
       program (https://www.cdcr.ca.gov/covid19/wp-content/uploads/sites/197/2020/04/COVID19-
       Modi ed-Program.pdf?label=Mandatory%2014-
       day%20Modi ed%20Program&from=https://www.cdcr.ca.gov/covid19/memos-guidelines-
       messaging/). While movement has been limited throughout institutions already, CDCR has
       implemented these mandatory restrictions statewide for two weeks in order to further reduce staff
       and inmate exposure to COVID-19.

       “This is a time where we are all truly in this together, we are all experiencing changes in our daily lives
       in an effort to do what’s for the greater good of us all,” CDCR Secretary Ralph Diaz said. “For the next
       14 days there are going to be a lot of changes within our institutions, but we do it with the overall
       health and safety of all those who live and work in them, and the health and safety of the public, at
       the forefront. We will continue to seek ways for the incarcerated population to stay in touch with their
       support systems, retrieve items from canteen services, and have out-of-cell time that we know is
       important for overall physical and mental health. We ask for patience and an understanding that we
       are doing everything we can to create better physical distancing within our institutions, staff and
       inmates—we are all Californians in this effort.”

       While these restrictive measures are mandatory, the incarcerated population will still have access to
       medication, health care services, yard time, canteen, packages, and cell-front religious programming
       while allowing for physical distancing and proper cleaning/disinfecting. Showers and telephones will
       be disinfected between each use.

       Meals will be served in cells or housing units. Recreation/yard time will be allowed; however,
       schedules will be staggered by housing unit to increase physical distancing. If canteen cannot be
       accommodated during yard time, staff will facilitate delivery to housing units. Only inmates classi ed
       as critical workers will be permitted to report to work.

       Community Resource Managers and education staff will provide program materials, games, books,
       etc., to housing units. Staff will conduct additional rounds to ensure the safety and well-being of
       those on modi ed program.

       Expedited release and plan to increase space within institutions

       On March 31, CDCR announced its plan to further protect staff and inmates
       (https://www.cdcr.ca.gov/news/2020/03/31/cdcr-announces-plan-to-further-protect-staff-and-
       inmates-from-the-spread-of-covid-19-in-state-prisons/) from the spread of COVID-19 in state prisons.

       As of April 13, CDCR has expedited the release of approximately 3,500 eligible inmates who were due
       to be released within 60 days or less and were not currently serving time for a violent crime as
       de ned by law, a person required to register under Penal Code 290, or domestic violence.

       The releases increased capacity and space to help with inmate movement, physical distancing, and
       quarantine and isolation efforts for positive COVID-19 cases.

       For frequently asked questions on this plan, visit our FAQ page here
       (https://www.cdcr.ca.gov/covid19/frequently-asked-questions-for-plan-on-expedited-release-and-
       increased-physical-space-within-state-prisons/).

       Expanded precautions at institutions and o ce locations

       CDCR and CCHCS are requiring the use of cloth face coverings for both staff and the incarcerated
       population. While staff are allowed to bring in their own masks to wear while performing any duties
       on institutional grounds, all staff and members of the incarcerated population are being provided at
https://www.cdcr.ca.gov/covid19/                                                                                     2/13
                 Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 16 of 26

4/17/2020                                                     COVID-19 Preparedness Information - CDCR

       least two California Prison Industry Authority (CALPIA) reusable cloth barrier masks. The
       incarcerated population will be required to wear the CALPIA masks during the following activities:
             Any situation that requires movement outside of cell or while in a dorm setting.
             During interactions with other members of the incarcerated population such as yard time and canteen services.
             Movement to/from health care appointments.
             Movement to/from medication administration areas.



       All staff and visitors entering CDCR correctional institutions are undergoing a touchless temperature
       screening prior to entering the facility. This applies to CDCR state prisons and community
       correctional facilities.

       CDCR and CCHCS have also implemented mandatory verbal screening for every person
       entering any work location, in line with screenings in place at prisons since March 14.

       Those attempting to enter a state prison or o ce building at any time are required to verbally
       respond if they currently have new or worsening symptoms of a respiratory illness or fever. If the
       individual’s response is that they are experiencing symptoms, they will be restricted from entering
       the site that day.

       All CDCR institutions have been instructed to conduct additional deep-cleaning efforts in high-tra c,
       high-volume areas, including visiting and health care facilities. Those in the incarcerated population
       identi ed as assisting with cleaning areas of the institution have received direct instruction on proper
       cleaning and disinfecting procedures in order to eliminate coronavirus.

       Communal areas such as dayrooms, showers, restrooms and o ces are cleaned at a minimum of
       once every three hours and more if needed. Disinfecting frequency has been increased, including
       regular disinfecting of touchpoints (telephones, door knobs, desk areas, etc.). All cleaning practices
       will allow for physical distancing of staff and porters.

       On March 29, CDCR institutions began receiving extra hand sanitizer dispensing stations along with
       the new production of the type of alcohol-based hand sanitizer recommended by the Centers for
       Disease Control and Prevention (CDC) to help eliminate coronavirus produced by California Prison
       Industry Authority (CALPIA). The dispensers have been placed inside institution dining halls, work
       change areas, housing units, and where sinks/soap are not immediately available.

       Additionally, staff have been granted permission to carry up to two ounces of personal-use hand
       sanitizer. The incarcerated population is being provided extra soap when requested and hospital-
       grade disinfectant that meets CDC guidance for COVID-19.

       CALPIA is now making 20,000 reusable cloth barrier masks a day which are being distributed to all
       institutions for both staff and inmate use. All institutions will increase laundry services in order to
       accommodate proper washing and drying of barrier masks.

       CDCR and CCHCS have been actively monitoring and assessing institutions to ensure staff have an
       adequate supply of personal protective equipment to immediately address any potential COVID-19
       exposures, and to protect staff and incarcerated people. The workgroup will continue to collaborate
       and maintain open lines of communication with the Governor’s O ce of Emergency Services to
       identify any de ciencies and ensure adequate supplies are available at each institution on an
       ongoing basis.

       CDCR has moved more than 500 inmates from dormitory housing into vacant space within state
       institutions in an effort to increase physical distancing in these living environments.


https://www.cdcr.ca.gov/covid19/                                                                                             3/13
                 Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 17 of 26

4/17/2020                                       COVID-19 Preparedness Information - CDCR

       The incarcerated population has received information about social distancing, and staff and inmates
       are practicing social distancing strategies where possible, including limiting groups to no more than
       10, assigning bunks to provide more space between individuals, rearranging scheduled movements
       to minimize mixing of people from different housing areas, encouraging social distancing during yard
       time, and adjusting dining schedules where possible to allow for social distancing and additional
       cleaning and disinfecting of dining halls between groups.

       Transportation/Receiving and Release protocols

       On March 24, California Governor Gavin Newsom issued an Executive Order
       (https://gcc01.safelinks.protection.outlook.com/?
       url=https%3A%2F%2Fwww.gov.ca.gov%2F2020%2F03%2F24%2Fgovernor-newsom-issues-executive-
       order-on-state-prisons-and-juvenile-facilities-in-response-to-the-covid-19-
       outbreak%2F&data=02%7C01%7CDana.Simas%40cdcr.ca.gov%7Cb289a7c86e924c100f6708d7d12
       7c0c3%7C0662477dfa0c4556a8f5c3bc62aa0d9c%7C0%7C1%7C637207840984524088&sdata=K1q
       cU0GPI8DnmF8fTLT5pNk2ZV9TlhVf4cMYAeZ6qss%3D&reserved=0) directing CDCR to suspend
       intake into state correctional facilities for 30 days. All persons convicted of felonies are being
       received, detained, or housed in a jail or other facility currently detaining or housing them for that
       period. The order allows Secretary Diaz to grant one or more 30-day extensions if suspension
       continues to be necessary to protect the health, safety, and welfare of inmates and juveniles in
       CDCR’s custody and staff who work in the facilities.

       CDCR has suspended transfers of inmates into the Male Community Reentry Program
       (https://gcc01.safelinks.protection.outlook.com/?
       url=https%3A%2F%2Fwww.cdcr.ca.gov%2Frehabilitation%2Fmcrp%2F&data=02%7C01%7CDana.Sim
       as%40cdcr.ca.gov%7Cb289a7c86e924c100f6708d7d127c0c3%7C0662477dfa0c4556a8f5c3bc62aa
       0d9c%7C0%7C0%7C637207840984524088&sdata=TUbKWRsQ%2BUUOazKP%2FWwNSQ62HNe3jY
       qPcdoLYGg2pHM%3D&reserved=0) (MCRP), the Custody to Community Transitional Reentry
       Program (https://gcc01.safelinks.protection.outlook.com/?
       url=https%3A%2F%2Fwww.cdcr.ca.gov%2Fadult-operations%2Fcustody-to-community-transitional-
       reentry-
       program%2F&data=02%7C01%7CDana.Simas%40cdcr.ca.gov%7Cb289a7c86e924c100f6708d7d127
       c0c3%7C0662477dfa0c4556a8f5c3bc62aa0d9c%7C0%7C0%7C637207840984534085&sdata=6Qxn
       VgYRFZEpkzr53XrFQKlPGrN7izJffrZIs1l9aTA%3D&reserved=0) (CCTRP), and the Alternative Custody
       Program (https://gcc01.safelinks.protection.outlook.com/?
       url=https%3A%2F%2Fwww.cdcr.ca.gov%2Fadult-
       operations%2Facp%2F&data=02%7C01%7CDana.Simas%40cdcr.ca.gov%7Cb289a7c86e924c100f67
       08d7d127c0c3%7C0662477dfa0c4556a8f5c3bc62aa0d9c%7C0%7C0%7C637207840984534085&s
       data=LOmec3UwbZNH6nLMVKBDJ6SBGycVBA7lMvLxdddfPkE%3D&reserved=0)(ACP) until further
       notice. CDCR has taken this step to limit potential exposure of staff to COVID-19 during inmate
       transfers to the community. Additionally, as part of this program, incarcerated persons remain under
       the jurisdiction and responsibility of CDCR, to include providing any required medical attention.
       Releasing incarcerated persons to these programs could potentially expose them to COVID-19 in the
       community which would require their transfer back to an institution for medical care for non-
       emergent health care needs, increasing risk for potential exposure within our institutions.

       CDCR has also suspended transfers of inmates to the Conservation Camp program until further
       notice. Inmate transfers previously initiated under the approved guidelines, who are currently on
       layover, will be moved to their nal destination.

       All transfers out of Reception Centers are suspended through April 22, 2020.

       Moves to Department of State Hospital beds at Atascadero State Hospital, Coalinga State Hospital,
       and Patton State Hospital are allowed only for mentally disordered offender (MDO) referrals.

https://www.cdcr.ca.gov/covid19/                                                                                4/13
                 Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 18 of 26

4/17/2020                                                     COVID-19 Preparedness Information - CDCR

       All Interstate Compact Agreement transfers of out-of-state parolees and inmates to California will
       cease for 30 days.

       To mitigate workload when non-essential movement resumes, this cancellation of all non-essential
       inmate movement impacts movement only; classi cation committees and review processes will
       move ahead as normal.

       California statute permits the Director to authorize temporary community leave for inmates from
       prison. To reduce risks of COVID-19 to all who work and live in the state prison system and our
       surrounding communities, there will be no temporary community leave approvals at this time. We will
       work to make communications available to individuals in these situations.

       CDCR has communicated with county sheriffs about changes to the transfer of state prison inmates
       to county jails for mandated court hearings. Inmates leaving CDCR custody to be housed in a county
       jail for purposes of attending a court hearing will not be accepted back until intake is resumed. For
       those inmates held in county jail unable to return to CDCR custody, the Department will reimburse
       the supervising agency after ve days pursuant to Penal Code 4016.5. Inmates being transported for
       a same-day court appearance will be allowed to return to the CDCR institution but will be provided a
       mask and will be screened by health care staff upon return to the institution.

       Visiting and Expanded Telephone Use

       As part of CDCR’s COVID-19 prevention efforts, normal visiting at adult and juvenile facilities is
       canceled statewide until further notice based on California Department of Public Health guidance for
       mass gatherings. This includes overnight family visits and Division of Juvenile Justice visiting.

       In recognition of the need for incarcerated people to have contact with their loved ones, the Division
       of Adult Institutions has expanded phone access for certain privilege groups. Access will be via
       current inmate phone equipment, with extra precautions taken to clean phones and allow physical
       distancing to limit possible exposure and transmittal of illness. Inmates on C Status (lost privileges
       due to disciplinary reasons) will remain on phone restrictions until C Status until that status has been
       completed or removed.

       The following populations will be allowed to make calls above their privilege group until further
       notice:
             Inmates in Administrative Segregation for non-disciplinary reasons, designated Privilege Group B, will be allowed one phone call
             per week (previously one per month; Privilege Group A are normally allowed one call per week)
             All other inmates in restricted housing will be allowed to make one phone call once every two weeks (currently no phone calls
             permitted)
             Reception Center inmates will be provided one phone call per week (currently one call within rst seven days and one per month
             after)
             Inmates in Psychiatric Inpatient Program settings will be allowed one call per week unless they are prohibited by the
             Interdisciplinary Treatment Team (with documented clinical justi cation).



       CDCR has partnered with inmate telephone network provider GTL to offer the adult incarcerated
       population three days of free phone calls each week through the end of April. There is no limit on the
       number of calls; however, each institution may limit time to accommodate need. The following days
       are designated for free calling:

       Week 1: March 31, April 1, April 2

       Week 2: April 7, 8, 9

       Week 3: April 14, 15, 16

https://www.cdcr.ca.gov/covid19/                                                                                                                5/13
                 Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 19 of 26

4/17/2020                                        COVID-19 Preparedness Information - CDCR

       Week 4: April 21, 22, 23

       Week 5: April 28, 29, 30

       CDCR’s electronic messaging provider for the incarcerated population, JPay, is providing reduced-
       priced emails to those incarcerated at the pilot institutions and free emails for those inmates who
       cannot afford it. The ve pilot sites that currently have the technology include: High Desert State
       Prison, Kern Valley State Prison, California Institution for Women, Central California Women’s Facility,
       and Substance Abuse Treatment Facility. At some of these institutions, only certain yards currently
       have this technology. Details will be provided to the incarcerated population at the institutions.

       JPay has also extended inbound email print services to all institutions at a reduced rate. This service
       enables incarcerated people’s family and friends to use the JPay app to send e-correspondence,
       which mailroom staff then print and deliver with regular mail. Family and friends purchase stamps
       for this service. While this will not eliminate physical mail, this process reduces COVID-19
       transmission risk. This service is also a cost-effective way for incarcerated people to maintain
       contact with family and friends, which is especially important while visiting is closed. This service is
       expected to go live on April 10.

       More information about JPay services is available in English (https://www.cdcr.ca.gov/covid19/wp-
       content/uploads/sites/197/2020/04/R_CDCR-Take-Ones-English-Sample.pdf)and Spanish
       (https://www.cdcr.ca.gov/covid19/wp-content/uploads/sites/197/2020/04/R_CDCR-Take-Ones-
       Spanish-Sample.pdf).

       The youth within the Division of Juvenile Justice already receive free phone calls and have begun
       using free Skype video calls for visiting.

       Rehabilitative Programs and Volunteers

       Non-CDCR/CCHCS/CALPIA staff will not be permitted to enter state prison until further notice. This
       includes people who enter state prison as volunteers, or to facilitate rehabilitative programs. Paid
       union representatives, and Inmate Ward Labor (IWL) staff will be permitted. CalVet representatives
       and contractors who work with institution staff to conduct interviews and provide forensic
       evaluations for incarcerated veterans to receive federal disability bene ts for themselves and their
       families pursuant to Senate Bill 776 will also be permitted.

       No rehabilitative programs, group events, or in-person educational classes will take place until
       further notice. At this time, all tours and events have been postponed, and no new tours are being
       scheduled.

       Education

       The O ce of Correctional Education (OCE) is working with institution principals, library staff, and
       teachers to provide in-cell assignments where possible in order for students to continue their
       studies, legal library access and educational credit-earning opportunities.

       Under the direction of the Warden, school administrators and teachers coordinate with institutional
       warehouses to provide educational equipment, supplies and materials to students. While hardcover
       books are normally only permitted in classrooms, a temporary exception has been made for students
       to access educational materials for college, Career Technical Education, Adult Basic Education, and
       English Language Development courses in their housing units. This exception is at the discretion of
       the Warden, and may vary based on security concerns.

       OCE partners with the California Community College Chancellors O ce to provide face-to-face
       college at adult prisons. Institutions are continuing to support college classes as much as feasible
       so students have the opportunity to nish the semester. College coordinators and teachers are
https://www.cdcr.ca.gov/covid19/                                                                                  6/13
                 Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 20 of 26

4/17/2020                                        COVID-19 Preparedness Information - CDCR

       assisting with distributing materials and proctoring nal exams. The goal of OCE and CDCR is to
       continue to support college classes as our response to COVID-19 evolves.

       As usual, milestones will be awarded at the completion of a course and after successfully passing a
        nal assessment.

       During modi ed programming, legal library services will be available via the “paging” system, in
       which forms, copies, etc. are requested by inmates with Priority Legal User status and delivered to
       housing units via institutional mail. Recreational reading books are available for checkout using
       institutional mail.

       For those in our incarcerated population who need supplementary academic support, CDCR has
       encouraged Disability Placement Program, Developmental Disability Program, and Every Student
       Succeeds Act staff to coordinate with the institution instructor to provide additional assistance to
       enrolled students where possible.

       Standardized testing has stopped until further notice, although we are encouraging education staff
       to continue to engage their students as much as possible to stay focused on their rehabilitation and
       positive programming during this time.

       Religious programs

       CDCR recognizes the importance of religion in the daily life and spiritual growth of incarcerated
       people. Religious services will be provided as in-cell services as an alternative. Chaplains will
       conduct individual religious counseling as appropriate while maintaining social distancing, and CDCR
       is working to provide televised religious services to the population.

       Health care services

       The health and safety of our population is of critical importance to CDCR and CCHCS. While our
       agency is working together to prepare for and respond to COVID-19, we will continue to provide
       urgent health care services. To reduce risks to both patients and staff, inmate movement will be
       minimized. In addition, some specialty and routine care may be delayed as a result of both internal
       redirections and external closures. All cancelled appointments will be rescheduled as soon as safely
       possible. Health care staff will continue to see and treat patients through the 7362 process and
       those with u-like symptoms will be tested for COVID-19 as appropriate.

       CCHCS has issued COVID-19: Interim Guidance for Health Care and Public Health Providers. This
       document provides clinical guidelines related to testing, quarantine and isolation housing, and
       treatment to health care providers in response to COVID-19 cases in the California prison
       system. View guidelines distributed to institution staff on March 20, 2020.
       (https://www.cdcr.ca.gov/covid19/wp-content/uploads/sites/197/2020/03/R_CCHCS-COVID-19-
       Interim-Guidance-3.19.2020.pdf?label=COVID-
       19:%20Interim%20Guidance%20for%20Health%20Care%20and%20Public%20Health%20Providers%2
       0&from=https://www.cdcr.ca.gov/covid19/memos/)

       CDCR and CCHCS have launched an internal patient registry to assist institutions in monitoring
       patients with suspected or con rmed COVID-19. The COVID-19 Registry also tracks all individuals by
       risk. The registry is updated twice daily and draws from multiple data sources, including the
       electronic health record system, claims data, and the Strategic Offender Management System to
       compile risk factor data. This registry also includes release date information for each individual, in
       the event that individuals are to be considered for early release during the pandemic. This tool is not
       publically available as it contains personal health care information protected by medical privacy
       laws.

       Dental care
https://www.cdcr.ca.gov/covid19/                                                                                 7/13
                 Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 21 of 26

4/17/2020                                                   COVID-19 Preparedness Information - CDCR

       The California Dental Association recommends that all non-urgent dental care be suspended for the
       next 14 days. Effective immediately and until further notice, dental treatment shall be limited to
       Dental Priority Classi cation (DPC) 1 conditions (urgent care). For more information on what
       quali es as urgent care, view HCDOM 3.3.5.4 (https://gcc01.safelinks.protection.outlook.com/?
       url=https%3A%2F%2Fcchcs.ca.gov%2Fwp-content%2Fuploads%2Fsites%2F60%2FHC%2FHCDOM-
       ch03-
       art3.5.4.pdf&data=02%7C01%7CDana.Simas%40cdcr.ca.gov%7Cb289a7c86e924c100f6708d7d127c
       0c3%7C0662477dfa0c4556a8f5c3bc62aa0d9c%7C0%7C1%7C637207840984544076&sdata=32JM
       HUCxD1BMpHx LgoCWd9lkcCakt9D9QfSGWqPFg%3D&reserved=0).

       Specialty care appointments

       In order to reduce risks to patients and staff, all non-urgent offsite specialty appointments will be re-
       scheduled to a later time. Telemedicine appointments will continue at this time.

       Board of Parole Hearings/Parole suitability hearings

       The California Board of Parole Hearings (BPH) held 116 parole suitability hearings by video and
       telephone conference between April 1-10. BPH anticipates moving forward with all scheduled
       hearings through video conference beginning Monday, April 13, consistent with Governor Gavin
       Newsom’s March 24 Executive Order (https://www.gov.ca.gov/2020/03/24/governor-newsom-
       issues-executive-order-on-state-prisons-and-juvenile-facilities-in-response-to-the-covid-19-outbreak/)

       A breakdown of the hearing outcomes for the hearings between April 1-10 is below:
             32 grants
             42 denials
             8 stipulations
             8 waived
             25 postponed
             1 continued



       Below is comparison of grants as a percentage of hearings held by videoconference versus hearings
       held in 2019:
             Grants as a percentage of hearings held by video: 43%
             Grants as a percentage of hearings held in 2019: 34%
             Denials as a percentage of hearings held by video: 57%
             Denials as a percentage of hearings held in 2019: 66%



       Board of Juvenile Hearings proceedings will take place as scheduled via video conference only. Go
       to the Board website for more information. https://www.cdcr.ca.gov/juvenile-justice/juvenile-parole-
       board/ (https://gcc01.safelinks.protection.outlook.com/?
       url=https%3A%2F%2Fwww.cdcr.ca.gov%2Fjuvenile-justice%2Fjuvenile-parole-
       board%2F&data=02%7C01%7CDana.Simas%40cdcr.ca.gov%7Cb289a7c86e924c100f6708d7d127c0
       c3%7C0662477dfa0c4556a8f5c3bc62aa0d9c%7C0%7C0%7C637207840984554073&sdata=i%2FP%
       2F76ZpNHbLKipVcF4iFzbJi7mkldzbFlkQsk3rP3k%3D&reserved=0)

       Division of Adult Parole Operations

       The Division of Adult Parole Operations (DAPO) is committed to the safety of the community, staff,
       and those in its care. Given the increased risk associated with the use of mass/public transportation
       and those under parole supervision deemed a high-risk population (older adults and those with
https://www.cdcr.ca.gov/covid19/                                                                                   8/13
                 Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 22 of 26

4/17/2020                                          COVID-19 Preparedness Information - CDCR

       known serious chronic medical conditions), DAPO will make some operational changes to support
       both staff and the individuals under their care and supervision, including suspending lobby tra c
       except for initial parole interviews and emergencies, and suspending o ce visits for those age 65
       and older and/or with chronic medical conditions.

       All parolees’ conditions of parole remain in place, with the exception of the items listed above. DAPO
       administrators and supervisors will assess all measures being implemented and adjust, modify, or
       waive required speci cations as appropriate. Any questions parolees may have related to COVID-19
       prevention efforts should be directed to their Parole Agent. Learn more here
       (https://gcc01.safelinks.protection.outlook.com/?
       url=https%3A%2F%2Fwww.cdcr.ca.gov%2Fcovid19%2Fdivision-of-adult-parole-
       operations%2F&data=02%7C01%7CDana.Simas%40cdcr.ca.gov%7Cb289a7c86e924c100f6708d7d1
       27c0c3%7C0662477dfa0c4556a8f5c3bc62aa0d9c%7C0%7C0%7C637207840984554073&sdata=oK
       cA3WPjx9T3e8uMvYuzuiXyJEiAi%2BW7VevmFtxaCPQ%3D&reserved=0).

       Modi ed Community Correctional Facilities and Community Reentry Programs

       CDCR’s in-state contract facilities are conducting verbal screenings of staff and participants who
       enter the facilities. Those attempting to enter one of these facilities are required to verbally respond
       if they currently have symptoms of a respiratory illness.

       Visiting has also been halted at these facilities until further notice.

       CDCR is committed to continuing education programs and limiting the impact our COVID-19
       response has on positive rehabilitative programming for our Community Reentry Programs.
       Rehabilitative programs at the reentry facilities will continue with modi cations made to class sizes
       to encourage social distancing, with some potential program closures.

       At this time, participants are generally restricted from leaving the facilities outside of mandated legal
       reasons, urgent medical needs, if they are employed in the community, or for critical reentry services
       related to those within 30-45 days of release.

       Participants age 65 or older are only eligible for passes to go out in the community for emergency
       situations only.

       Visiting has been canceled at the Community Prisoner Mother Program (CPMP) in line with
       recommendations from public health o cials and the cessation of visiting at CDCR locations
       statewide. This includes scheduled off-site visits for children residing at CPMP with their mothers.
       Family members may continue to drop approved items such as diapers, wipes, baby food and baby
       snacks (for children under 1), during normal visiting hours even during closure. CPMP staff are
       diligently working to ensure the mothers’ and children’s needs are met and supplies are readily
       available with a surplus where needed. They are working closely with community healthcare
       providers and medical staff at nearby California Institution for Women to keep all required
       appointments for mothers and children.

       Division of Juvenile Justice

       CDCR’s Division of Juvenile Justice (DJJ) will begin virtual visitation at all four of its facilities
       effective April 11. Video visiting appointments are requested by approved visitors for DJJ youth via a
       dedicated email address and scheduled in 30-minute blocks during regular weekend visitation hours.
       The visitation takes place on laptop computers placed on tables in standard visiting areas to give
       youth privacy and assure social distancing is taking place. Appointment requests
       (https://www.cdcr.ca.gov/juvenile-justice/visiting-your-loved-one-with-skype-for-business/) are
       screened by staff to make sure that only approved visitors are utilizing the service. A successful trial
       of the program was implemented on March 27 at Pine Grove Youth Conservation Camp in Amador

https://www.cdcr.ca.gov/covid19/                                                                                   9/13
                 Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 23 of 26

4/17/2020                                        COVID-19 Preparedness Information - CDCR

       County. A press release announcing the launch of the new program is available here
       (https://www.cdcr.ca.gov/news/2020/04/07/california-division-of-juvenile-justice-implements-
       virtual-visiting/).

       Directions will be posted around the DJJ facilities so that youth can share the information with their
       support system.

       Effective March 18, no volunteers are allowed to enter DJJ until further notice. All volunteer
       programs are postponed. When entering, all staff, volunteers and visitors will be given the same
       health screenings in place at other state institutions, including temperature checks.

       The California Education Authority is continuing high school classes for youth in DJJ. As of April 7,
       all education provided will be via distance learning.

       We also encourage letter writing as a way to stay in touch and are increasing the number of postage
       stamps available to youth.

       On April 14, Governor Newsom signed an Executive Order
       (https://www.gov.ca.gov/2020/04/14/governor-newsom-signs-executive-order-on-division-of-
       juvenile-justice-discharge-and-reentry-process/) addressing the release and reentry process at the
       Division of Juvenile Justice (DJJ) so that youth may be discharged safely and quickly. The executive
       order calls for all discharge and reentry hearings to be held via videoconference to minimize the
       youth’s and other participants’ exposure to COVID-19. Additionally, noti cation given to county
       probation departments, the court in the county of commitment, and the youth’s legal counsel will be
       shortened from 60 days to 30 days before holding a discharge consideration hearing held by the
       Board of Juvenile Hearings (BJH). The order also allows for reentry consideration hearings—
       normally held in the county court—to take place at the DJJ facility where the youth are housed. This
       new timeframe does not impact victim noti cation, as they already receive a 30-day notice. Victims
       and victim representatives will be able to participate in the videoconference hearings.

       Go to the Board website for more information: https://www.cdcr.ca.gov/juvenile-justice/juvenile-
       parole-board/ (https://www.cdcr.ca.gov/juvenile-justice/juvenile-parole-board/)

       For the latest on steps DJJ is taking to protect youth from COVID-19, visit the DJJ webpage here
       (https://www.cdcr.ca.gov/juvenile-justice/).

       Construction projects

       On March 20, 2020, CDCR suspended large-scale construction projects located within the secure
       perimeter of CDCR facilities. Limited construction activities are continuing as necessary to make
       work areas safe and protect construction areas from deterioration during the suspension. While the
       construction industry overall has been identi ed as an essential business/service under Executive
       Order E-33-20, the interest of CDCR as a construction owner is unique. Construction occurring at
       facilities under CDCR jurisdiction impacts the health and safety of thousands of employees and
       persons incarcerated in youth and adult institutions. The action to suspend large-scale construction
       projects was consistent with earlier preventive actions, such as the cancellation of visiting and
       volunteer entries statewide, and seeks to reduce and minimize the number of non-CDCR employees
       that enter CDCR institutions on a daily basis. These decisions are not made lightly, and are taken
       with the safety of all who work in, live in, and visit our facilities in mind.

       Peace o cer hiring and academies

       Written peace o cer exams and physical tness testing is suspended through April 2020. The
       written exam will be offered on line in early May 2020 to allow candidates the opportunity to
       complete this selection component. The health and safety of our staff, cadets, and candidates

https://www.cdcr.ca.gov/covid19/                                                                                10/13
                 Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 24 of 26

4/17/2020                                        COVID-19 Preparedness Information - CDCR

       continues to be a top priority. CDCR is taking all the available precautions to ensure a safe and
       healthy environment.

       The Basic Correctional O cer Academy (BCOA) that was scheduled for March 24, 2020 is
       postponed until May 5, 2020. Candidates scheduled for this Academy will be noti ed in advance if
       this date is extended. CDCR is continuing to hire during this pandemic, please visit our website at
       joincdcr.com for more information on peace o cer opportunities.

       California Prison Industry Authority production

       CALPIA is producing two types of hand sanitizer: Cleanse, which contains alcohol, and Cleanse –
       AF (Alcohol Free) which contains the active ingredient Benzalkonium Chloride. The alcohol-based
       hand sanitizer will be used in the sanitizer dispenser stations being directed into housing units,
       dining halls, work change areas, and other areas where sinks and soap are not immediately available.
       The non-alcohol based product is being produced for future needs.

       The hand sanitizer is being made available to CDCR and CCHCS facilities and locations. If CALPIA’s
       inventory exceeds the needs of those two departments, CALPIA will make the product available to
       other state agencies.

       CALPIA worked with the California Department of Public Health and within two weeks was able to
       acquire the necessary licensing for relabeling, repackaging, and mixing.

       The hand sanitizer is being produced at CALPIA’s Chemical Enterprise located at the California State
       Prison, Los Angeles County.

       CALPIA is producing reusable cloth barrier masks to meet some of the supply needs of staff and
       inmates. The masks are being produced at CALPIA’s Fabric enterprises at the California Institution
       for Women, Mule Creek State Prison, California Men’s Colony, Sierra Conservation Center,
       Correctional Training Facility, California Correctional Institution, and Centinela State Prison. CALPIA
       is now making 20,000 masks a day which are being distributed to all institutions for both staff and
       inmate use. All institutions will increase laundry services in order to accommodate proper washing
       and drying of barrier masks.

       CALPIA will continue only critical operations necessary to support the effort to address COVID-19.
       These operations include the Healthcare Facilities Maintenance program, which will be increasing
       work hours and days to seven days a week in order to provide increased frequency of cleaning and
       sanitation, as well as Laundry services, which will be increased to seven days a week. Other critical
       operations include food and beverage packaging and the production of hand sanitizer at California
       State Prison, Los Angeles County.

       Population communication

       CDCR Secretary Ralph Diaz will be releasing regular video message updates directly to the
       incarcerated population. You can see the latest message from March 25 here
       (https://gcc01.safelinks.protection.outlook.com/?
       url=https%3A%2F%2Fvimeo.com%2F400758862%2F824c4cf567&data=02%7C01%7CDana.Simas%4
       0cdcr.ca.gov%7Cb289a7c86e924c100f6708d7d127c0c3%7C0662477dfa0c4556a8f5c3bc62aa0d9c
       %7C0%7C1%7C637207840984564065&sdata=rGtZkMRcnQN1Y5CBJdpiW27scQ3MLaG3NKEzNHib
       0PA%3D&reserved=0) and the April 7 message here (https://vimeo.com/406039076/494621ead9).

       Receiver Clark Kelso recorded a video message for the incarcerated population here
       (https://vimeo.com/403044512/ba191da0a3).

       Wardens, captains, public information o cers, and other institution executives have been instructed
       to meet with their respective Inmate Advisory Councils either individually or in small groups where
https://www.cdcr.ca.gov/covid19/                                                                                 11/13
                 Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 25 of 26

4/17/2020                                        COVID-19 Preparedness Information - CDCR

       social distancing can be maintained. This is to encourage an open line of communication between
       the incarcerated population and the institution leaders in charge of their care in order to quickly and
       e ciently meet their needs.

       To keep members of our population informed, we have created and distributed fact sheets and
       posters in both English and Spanish that provide education on COVID-19 and precautions
       recommended by CDC, which expand upon those advised during cold and u season. We have also
       begun streaming CDC educational videos on the CDCR Division of Rehabilitative Programs inmate
       television network and the CCHCS inmate health care television network. Learn more here
       (https://gcc01.safelinks.protection.outlook.com/?
       url=https%3A%2F%2Fwww.cdcr.ca.gov%2Fcovid19%2Fpopulation-
       communications%2F&data=02%7C01%7CDana.Simas%40cdcr.ca.gov%7Cb289a7c86e924c100f670
       8d7d127c0c3%7C0662477dfa0c4556a8f5c3bc62aa0d9c%7C0%7C0%7C637207840984564065&sd
       ata=LQUKzZExIzF0YcnEHrTdezSZLSUkAA%2FulwfKSVIIDYI%3D&reserved=0).

       Additionally, we are providing regular department updates regarding COVID-19 response to the
       Statewide Inmate Family Council and all institutional Inmate Family Councils who serve the family
       and friends of the incarcerated population to ensure they are aware of the steps the department is
       taking to protect their loved ones housed in our institutions.

       Communication and guidance to staff

       Governor Gavin Newsom has announced the Non-Congregate Sheltering for California Health Care
       Workers Program (https://www.gov.ca.gov/2020/04/09/governor-newsom-announces-new-program-
       to-provide-front-line-health-care-workers-with-hotel-rooms/), which assists health care workers with
       hotel accommodations to allow for self-isolation or quarantine to help keep workers’ families safe.
       Some CDCR/CCHCS staff may be eligible for this program, which is administered by the California
       Department of General Services and CalTravelStore statewide. The program will prioritize health care
       workers who come in contact with or are suspected of having direct contact with COVID-19 patients,
       or who test positive for COVID-19 but do not require hospitalization. Health care workers who believe
       they are eligible based on self-certi cation questions outlined in this memo
       (https://www.cdcr.ca.gov/covid19/wp-content/uploads/sites/197/2020/04/R_Healthcare-Worker-
       Hotel-Program-Memo-4-11-2020-004.pdf), and who need accommodations, should visit
       the CalTravelStore website (https://gcc01.safelinks.protection.outlook.com/?
       url=https%3A%2F%2Fwww.travelstore.com%2Fsites%2Fdefault%2F les%2Fcal_oes_hotels_for_hc_w
       orkers_04092020.pdf&data=02%7C01%7Ckristina.khokhobashvili%40cdcr.ca.gov%7C372c3d1aeeed
       4c46326f08d7dffb01c3%7C0662477dfa0c4556a8f5c3bc62aa0d9c%7C0%7C1%7C63722414146925
       9566&sdata=yJTeUKPmxnfGkT7ic2vzQR%2B1QDAh2dNJK7GyOAslCyQ%3D&reserved=0) or call
       (877) 454-8785.

       CDCR Secretary Ralph Diaz will be releasing regular video message updates directly to CDCR staff.
       You can see the latest message from March 25 here
       (https://gcc01.safelinks.protection.outlook.com/?
       url=https%3A%2F%2Fvimeo.com%2F400756098%2F8d895b053b&data=02%7C01%7CDana.Simas%
       40cdcr.ca.gov%7Cb289a7c86e924c100f6708d7d127c0c3%7C0662477dfa0c4556a8f5c3bc62aa0d9
       c%7C0%7C1%7C637207840984574058&sdata=YiKdJAZUjC0D8l8k8dzGDVtRisPci%2B8QocgA8OCf
       LKs%3D&reserved=0) and the April 9 message here
       (https://www.cdcr.ca.gov/insidecdcr/2020/04/09/message-to-all-cdcr-cchcs-staff-from-secretary-
       ralph-diaz/).

       Federal Receiver J. Clark Kelso released a video message
       (https://www.cdcr.ca.gov/insidecdcr/2020/03/31/message-to-all-cdcr-cchcs-staff-from-receiver-j-
       clark-kelso/) to all CCHCS and CCHCS staff.


https://www.cdcr.ca.gov/covid19/                                                                                 12/13
                 Case 5:18-cv-05558-BLF Document 37-1 Filed 04/20/20 Page 26 of 26

4/17/2020                                       COVID-19 Preparedness Information - CDCR

       Only in-service training (IST) for range, weapons, and chemical agents quali cations and training
       shall continue as long as social distancing can be achieved. All other IST has been postponed until
       July.

       We have worked continuously to keep staff informed of the evolving situation, including creating
       internal and external webpages (https://www.cdcr.ca.gov/covid19/information/) with health-related
       information from CDC and California Department of Public Health on how they can protect
       themselves against COVID-19. We have also provided staff with California Department of Human
       Resources (CalHR) updates on personnel and work-related questions speci c to the COVID-19 issue.

       CDCR and CCHCS care for the health and wellness of its workforce and have been working to
       accommodate those who have been impacted by this evolving situation. We will continue to work
       diligently with CalHR and labor organizations on how we can best keep our workforce protected and
       provide for the safety and security of our institutions.

       For more employee resources related to COVID-19, see our webpage
       here: https://www.cdcr.ca.gov/covid19/information/
       (https://gcc01.safelinks.protection.outlook.com/?
       url=https%3A%2F%2Fwww.cdcr.ca.gov%2Fcovid19%2Finformation%2F&data=02%7C01%7CDana.Si
       mas%40cdcr.ca.gov%7Cb289a7c86e924c100f6708d7d127c0c3%7C0662477dfa0c4556a8f5c3bc62
       aa0d9c%7C0%7C0%7C637207840984574058&sdata=CtPoh6zi3sKjB5BJ8ZhWCIZZRWfvC8B9zqL%
       2Ffr6ZmMQ%3D&reserved=0).




https://www.cdcr.ca.gov/covid19/                                                                             13/13
